Case 18-15727-amc      Doc 43    Filed 08/31/20 Entered 08/31/20 14:13:32              Desc Main
                                 Document     Page 1 of 2



                            IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                     PHILADELPHIA DIVISION

      In re: KEVIN M. FLANNERY                          )
             CATHERINE A. FLANNERY                      )
              Debtor(s)                                 )   CHAPTER 13
                                                        )
      ACAR LEASING LTD                                  )   Case No.: 18-15727 (AMC)
      d/b/a GM FINANCIAL LEASING                        )
             Moving Party                               )   Hearing Date: 9-30-20 at 11:00 AM
                                                        )
         v.                                             )   11 U.S.C. 362
                                                        )
      KEVIN M. FLANNERY                                 )
      CATHERINE A. FLANNERY                             )
           Respondent(s)                                )
                                                        )
      SCOTT F. WATERMAN                                 )
           Trustee


                      MOTION FOR RELIEF FROM THE AUTOMATIC STAY

      TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

              Comes now ACAR Leasing LTD d/b/a GM Financial Leasing (“ACAR”) filing this its
      Motion For Relief From The Automatic Stay (“Motion”), and in support thereof, would
      respectfully show:

              1. On August 29, 2018, Kevin and Catherine Flannery filed a voluntary petition under
      Chapter 13 of the Bankruptcy Code.
              2. This Court has jurisdiction of the Motion by virtue of 11 U.S.C. 105, 361 and 362, and
      28 U.S.C. 157 and 1334.
              3. On April 29, 2017, the Debtors executed a Closed End Vehicle Lease Agreement for
      the lease of a 2017 GMC Terrain bearing vehicle identification number 2GKFLTEK1H6320951.
      The Lease was assigned to ACAR Leasing and the Debtors became indebted to ACAR in
      accordance with the terms of same. ACAR Leasing is the owner of the vehicle. Wells Fargo NA
      is the Collateral Agent for the vehicle. True copies of the Lease Agreement and Title to the
      vehicle are annexed hereto as exhibits A and B.


                                                   Page 1
Case 18-15727-amc      Doc 43     Filed 08/31/20 Entered 08/31/20 14:13:32            Desc Main
                                  Document     Page 2 of 2


             4. The Debtors voluntarily surrendered the vehicle to the dealership on July 28, 2020.
             5. The Lease matured on August 1, 2020.
             6. ACAR Leasing alleges that the automatic stay should be lifted for cause under
      11 U.S.C. 362(d)(1) in that ACAR lacks adequate protection of its interest in the vehicle as
      evidenced by the following:
                     (a) ACAR Leasing has possession of the vehicle and requires stay relief in order
             to process and sell it.
                     (b) The Lease matured.


             WHEREFORE PREMISES CONSIDERED, ACAR Leasing LTD d/b/a GM Financial
      Leasing respectfully requests that upon final hearing of this Motion, (1) the automatic stay will
      be terminated as to ACAR to permit ACAR to seek its statutory and other available remedies; (2)
      that the stay terminate upon entry of this Order pursuant to the authority granted by
      Fed.R.Bank.P., Rule 4001(a)(3) and (3) ACAR be granted such other and further relief as is just.




      Respectfully submitted,

      /s/ William E. Craig
      William E. Craig
      Morton & Craig LLC
      110 Marter Avenue, Suite 301
      Moorestown, NJ 08057
      Phone: 856/866-0100, Fax: 856/722-1554
      Local Counsel for ACAR Leasing LTD
      d/b/a GM Financial Leasing




                                                    Page 2
